In a negligence action to recover damages for personal injuries, etc., the defendant third-party plaintiff City of New York appeals, as limited by its brief, from so much of an order and judgment (one paper) of the Supreme Court, Kings County (Held, J.), entered April 28, 1980, as, after a jury trial, (1) dismissed its cross claims and third-party complaint and (2) awarded plaintiffs judgment against it in the principal sums of $140,000 (to plaintiff Salvatore Morano) and $30,000 (to plaintiff Domenica Morano). Order and judgment modified, on the law, by deleting the provision awarding plaintiffs judgment against the City of New York and substituting *890therefor a provision severing the action as between plaintiffs and the city and granting a new trial limited to the issue of damages only, unless plaintiffs serve and file in the office of the clerk of the Supreme Court, Kings County, a written stipulation consenting to reduce the verdicts in their favor to the principal sums of $75,000 for Salvatore Morano and $15,000 for Domenica Morano, and to the entry of an amended order and judgment accordingly. As so modified, order and judgment affirmed insofar as appealed from, without costs or disbursements. Plaintiffs shall serve and file their stipulation within 20 days after service upon them of a copy of the order to be made hereon, with notice of entry. In the event plaintiffs so stipulate, then the order and judgment, as so reduced and amended, is affirmed insofar as appealed from, without costs or disbursements. The findings as to liability are affirmed. The verdicts were excessive to the extent indicated. Titone, J. P., Gibbons, Weinstein and Rubin, JJ., concur.